DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on November 8, 2019 in which claims 1-20 are presented for examination.

Status of Claims
	Claims 1-20 are pending in which claim 1 is presented in independent form.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, Jr. (USPN 6,101,631) (hereinafter “Ferguson”) in view of Elkins et al. (US 2006/0191063) (hereinafter “Elkins”).
	Regarding Claim 1, Ferguson discloses of a safety garment (10) for use in hazardous environments (see Figures 1-2, e.g. hunting), the safety garment comprising:
	a covering (12) configured to cover at least part of a torso of a wearer of the garment (see Fig. 3);
	a wearer-carrying harness (11) integrated into the covering (12), see Figure 9, the wearer-carrying harness including a pair of shoulder straps (note two of the straps go over the shoulders, see Figures 3-4), each of the shoulder straps being configured to completely encircle a respective shoulder of the wearer (see Figures 3-4); the harness further including a grasping device (via 23) attached to the pair of shoulder straps (see Figure 4), the grasping device being accessible from outside of the covering (see Figure 10), (Figures 1-12, Col. 2, lines 66-67, Col. 3, lines 1-67, Col. 4, lines 1-25).
	Ferguson does not disclose of a refillable heat extraction pack attached to the covering, the pack defining a chamber for receiving and releasably retaining a cooling medium therein for absorbing heat from the wearer; and a flow control device for 
	Elkins teaches of a refillable heat extraction pack (40) attached to a covering (8, see Figures 1-3), the pack defining a chamber (80, see Figure 6) for receiving and releasably retaining a cooling medium therein for absorbing heat from the wearer [0066]-[0067]; and a flow control device (via 160, [0053]) for permitting the release of the cooling medium from the chamber via a port (22) after a cooling capacity of the cooling medium has been reduced [0057], [0080], [0092], (Figures 1-17, [0002], [0007], [0049]-[0058].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the safety garment of Ferguson with a refillable heat extraction pack attached to the covering, the pack defining a chamber for receiving and releasably retaining a cooling medium therein for absorbing heat from the wearer; and a flow control device for permitting the release of the cooling medium from the chamber via a port after a cooling capacity of the cooling medium has been reduced as taught by Elkins in order to provide a personal cooling and hydration system that helps maintain comfort and personal performance of a wearer in high temperature environments, [0002], [0007].
	Regarding Claims 2-7 and 9-20, the device of Ferguson as modified by Elkins discloses the invention as claimed above.  Further the device of Ferguson/Elkins discloses:
	(claim 2, Ferguson/Elkins), wherein the heat extraction pack (via 40, Elkins) is configured to locate the chamber (see Figures 16-17 of 40, Elkins) away from the pair of shoulder straps (Ferguson: note two of the straps go over the shoulders, see Figures 3-4) and away from the grasping device (via 23, Ferguson) via its outside protective cover and via (12’) of Ferguson, see Figure 9);
	(claim 3, Ferguson), wherein the grasping device (via 23, Ferguson) comprises a first carrying handle (via 24) disposed adjacent a first of the shoulder straps (see Figure 9) and a second carrying handle (via 25) disposed adjacent a second (via 26) of the shoulder straps, see Figure 3;
	(claim 4, Ferguson) wherein the grasping device (via 23, Ferguson) comprises a third carrying handle (via handle of 70, not release buckle) disposed about midway between the pair of shoulder straps, (see Figure 3);
	(claim 5, Ferguson), further comprising a flap (via 51, see Figure 10) for selectively exposing or concealing the third carrying handle (note handle of 70, note release buckle in Figure 10);
	(claim 6, Ferguson) wherein the grasping device (via 23, Ferguson) is disposed about midway (see Figure 4) between the pair of shoulder straps (Ferguson: note two of the straps go over the shoulders, see Figures 3-4);
	(claim 7, Ferguson) further comprising a flap (via 51, see Figure 10) for selectively exposing or concealing the grasping device (via 23, Ferguson), see Figure 10;
	(claim 9, Ferguson), wherein the shoulder straps (Ferguson: note two of the straps go over the shoulders, see Figures 3-4) are disposed under the covering (via 12) (see Figures 5-10, shoulder straps are disposed under at outer most exterior layer of 12);
	(claim 10, Ferguson), wherein a load path defined by the shoulder straps (Ferguson: note two of the straps go over the shoulders, see Figures 3-4) and the grasping device extends through the covering (12);
	(claim 11, Elkins), wherein the heat extraction pack comprises a quick-connect interface (via 100), (see Figures 10-12, [0095])
	(claim 12, Elkins), wherein the flow control device (via 160, [0053]) comprises a valve (via 110) for controlling the flow of cooling medium into or out of the chamber (80) via the port (via 42), [0066]-[0068];
	(claim 13, Ferguson/Elkins, as modified), wherein the heat extraction pack (via 40) is removably attached to (e.g. by being worn congruently) the covering (Ferguson, 12) (see that 40 is worn over top of 8, see Figures 1-3);
	(claim 14), wherein the heat extraction pack (via 40) is disposed in one of a torso portion (via body of 12), a limb portion and a collar portion of the covering (via Ferguson, 12 as modified by Elkins to be worn congruently);
	(claim 15), wherein the heat extraction pack (via 40) is attached to (placed next to) the covering via a hook and loop fabric, a zipper (via 18) and a button, [0089];
	(claim 16), wherein the heat extraction pack (via 40) comprises a flame resistant material (via ice or liquid water, [0088]);
	(claim 17), wherein the cooling medium is selected from the group consisting of: liquid COz, gaseous COz, dry ice and liquid nitrogen, [0036];
	(claim 18, Ferguson/Elkins, as modified), wherein the heat extraction pack (via 40) is configured as a vest [0050] attached to the covering (via Ferguson, 12 as modified by Elkins to be worn congruently);
	(claim 19), wherein the chamber (80, see Figure 6) has a boundary (see perimeter boundary of 80 in Figure 6) below a shoulder area of the vest (see Figure 6);
	(claim 20), wherein the chamber (80, see Figure 6) comprises a plurality of sub-chambers (via layers of 84 & 85, see Figure 6, [0089]), (Figures 1-17, [0002], [0007], [0049]-[0090]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, Jr. (USPN 6,101,631) in view of Elkins (US 2006/0191063) as applied to claim 1 above, and further in view of Sutherland et al. (USPN 5,981,020) (hereinafter “Sutherland”).
	Regarding Claim 8, the device of Ferguson as modified by Elkins discloses the invention as claimed above. The device does not disclose of wherein the covering comprises a tri laminate including: an internal insulating layer, an intermediate vapor barrier and an external flame and water resistant layer.
	Sutherland teaches of a covering fabric (via Figures 2A-2B, Col. 4, lines 40-57) wherein the covering comprises a tri laminate (see Figures 2A-2B) including: an internal insulating layer (130), an intermediate vapor barrier (110/120) and an external flame and water resistant layer (via another 120), (Figures 2A-2B, Col. 4, lines 40-67, Col. 5, lines 5-43).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Ferguson as modified by Elkins wherein the covering comprises a tri laminate including: an internal insulating layer, an intermediate vapor barrier and an external flame and water resistant layer as taught by Sutherland in order to provide a laminate suitable for clothing used in hunting which is weatherproof, breathable, and supple, (Col. 3, lines 5-8, Col. 4, lines 40-57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732